REQUESTED BY: Senator William E. Nichol Member of the Legislature State Capitol Lincoln, NE 68509
Dear Senator Nichol:
This is in response to your letter of November 3, 1981, in which you ask questions relating to the Governor's veto power and in particular whether the line item veto is applicable to LB 8 of the Eighty-Seventh Legislature, First Special Session.
Article IV, Section 15 of the Nebraska Constitution outlines the Governor's veto powers as follows:
   If he approves he shall sign it, and thereupon it shall become a law, but if he does not approve or reduces any item or items of appropriations, he shall return it with his objections to the Legislature, which shall enter the objections at large upon its journal, and proceed to reconsider the bill with the objections as a whole, or proceed to reconsider individually the item or items disapproved or reduced. . . . The Governor may disapprove or reduce any item or items of appropriation contained in bills passed by the Legislature, and the item or items so disapproved shall be stricken therefrom, and the items reduced shall remain as reduced unless the Legislature has reconsidered the item or items disapproved or reduced and has repassed any such item or items over the objection of the Governor by a three-fifths approval of the members elected.
The Governor's line item veto is applicable only to bills pertaining to appropriations. LB 8 of the Eighty-Seventh Legislature, First Special Session, is `an act relating to appropriations'. Even though the effect of the bill is to reduce existing appropriations, it is nevertheless by any reasonable definition an appropriations bill. Consequently the line item veto power would be applicable to LB 8, as of course would be the power to veto the bill in its entirety.
You also ask three additional questions concerning the effect of a line item veto under the following circumstances:
1. The Legislature rejects the Governor's recommended appropriation and substitutes in the bill the amount currently appropriated; would a line item veto restore the Governor's recommendations?
2. The Legislature rejects the Governor's recommended appropriation and appropriates an amount less than currently appropriated, but greater than the Governor's recommended appropriation; would a line item veto restore the Governor's recommendation, or would it restore the current appropriation?
3. If the Legislature, in rejecting the Governor's recommended appropriation, removes from the bill in its entirety, the section containing the recommendation; what, if any, veto authority would the Governor possess?
In the first circumstance the Governor could restore his recommended appropriation by reducing the amount of the appropriation in the bill to that level. The same result could also be achieved by the Governor in the second circumstance.
In the third circumstance, if the Legislature were to remove a particular section or item of appropriations from this bill before final passage, the Governor's line item veto would be inapplicable to that particular section or item of appropriations. If the bill was then approved in its entirety the existing appropriation for that item, enacted during the regular session of the Legislature, would remain in effect. The Governor of course would still have the option to veto the bill in its entirety.
Very truly yours, PAUL L. DOUGLAS Attorney General John Boehm Assistant Attorney General